Citation Nr: 0702368	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-11 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for otitis media.  

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Entitlement to service connection for a left knee 
disorder.  

4.  Entitlement to service connection for right hip disorder.  

5.  Entitlement to service connection for right Achilles 
tendonitis.  

6.  Entitlement to service connection for left Achilles 
tendonitis.  

7.  Entitlement to service connection for leg length 
discrepancy (right leg being shorter than the left leg).  

8.  Entitlement to an initial rating in excess of 20 percent 
for residuals of status post right clavicle dislocation 
(major).  

9.  Entitlement to an initial compensable rating for low back 
strain and sprain.  

10.  Entitlement to an initial compensable rating for 
migraine headaches.  


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1997 to August 
2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.  


FINDINGS OF FACT

1.  Otitis media is not currently shown.

2.  The competent and probative medical evidence of record 
preponderates against a finding that right knee strain is 
related to any incident of service.  

3.  The competent and probative medical evidence of record 
preponderates against a finding that left knee strain is 
related to any incident of service.  

4.  The competent and probative medical evidence of record 
preponderates against a finding that right hip strain is 
related to any incident of service.  

5.  The competent and probative medical evidence of record 
preponderates against a finding that right Achilles 
tendonitis is related to any incident of service.  

6.  The competent and probative medical evidence of record 
preponderates against a finding that left Achilles tendonitis 
is related to any incident of service.  

7.  The evidence clearly and unmistakably demonstrates that 
the veteran's right leg was shorter than his left at his 
entry into active service and was not aggravated by such 
service.  

8.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's leg 
discrepancy underwent an increase in severity during service.  

9.  Since the August 22, 2001, effective date for the grant 
of service connection, the service-connected right shoulder 
disability is currently shown to be manifested by functional 
impairment of the right shoulder in the form of limited 
motion of the shoulder due to symptomatology including pain 
and weakness, which closely approximates the definition of 
moderate, incomplete paralysis of the upper radicular group.  

10.  Since the August 22, 2001, effective date for the grant 
of service connection, the service-connected lumbar sprain 
and strain has been manifested by no more than slight 
subjective symptoms.  

11.  Since the August 22, 2001, effective date for the grant 
of service connection, the service-connected migraine 
headaches occur once per month; the examiner described them 
as non-prostrating.  



CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for otitis media are not met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 (2006).  

2.  The criteria for establishing entitlement to service 
connection for a chronic right knee disorder are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303 (2006).  

3.  The criteria for establishing entitlement to service 
connection for a chronic left knee disorder are not met.  
38 U.S.C.A. §§ 1110 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303 (2006).  

4.  The criteria for establishing entitlement to service 
connection for a chronic right hip disorder are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303 (2006).  

5.  The criteria for establishing entitlement to service 
connection for chronic right Achilles tendonitis are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303 (2006).  

6.  The criteria for establishing entitlement to service 
connection for chronic left Achilles tendonitis are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303 (2006).  

7.  The criteria for establishing entitlement to service 
connection for a leg length discrepancy (right being shorter 
than left) are not met.  38 U.S.C.A. § 1111 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).  

8.  The criteria for an initial rating in excess of 20 
percent for status post right clavicle dislocation (major) 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic 
Codes (DCs) 5200-5213 (2006); 38 C.F.R. § 4.124(a), DC 8510 
(2006).  

9.  The criteria for an initial compensable rating for lumbar 
sprain and strain are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.31, 4.40, 4.45, 4.59, 4.71a, DCs 5237, 5292, 5295 (as 
in effect prior to and since September 23, 2003).  

10.  The criteria for an initial compensable rating for 
migraine headaches are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.20, 4.124a, DC 8100 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The Board notes here that a letter regarding VCAA 
requirements was sent to the claimant in April 2002, prior to 
the October 2002 rating decision which denied the claims on 
appeal.  The 2002 letter notified him that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency, including VA, Vet Center, service department, 
Social Security, and other federal agencies.  He was advised 
that it was his responsibility to either send medical 
treatment records from any private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  He was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection for the claimed disabilities is being denied, and 
neither a rating nor an effective date will be assigned.  Nor 
will increased ratings be granted to any disabilities.  As 
such, there is no prejudice to the veteran with respect to 
any notice deficiencies related to the rating or effective 
date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service VA medical records, and statements from 
the claimant.  VA made all reasonable efforts to assist him 
in the development of the claim and notified her of the 
information and evidence necessary to substantiate the claim.  
There is no indication of any relevant records that the RO 
failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  The 
record includes two VA examinations.  One dated in 2002 and 
the most recent in 2005.  The evidence of record is 
sufficient to make a decision without obtaining additional VA 
examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005);  38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2006).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Aggravation of Preexisting Disability

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).  

For purposes of 38 U.S.C.A. § 1110, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002 & 
Supp. 2005).

The plain language of this statute provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  A claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003 (July 16, 
2003); see generally Cotant v. Principi, 17 Vet. App. 116, 
124 (2003) (CAVC raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. § 3.304(b) under that 
interpretation).  

A veteran employed in the active military service for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that the 
disease or injury existed before examination, acceptance and 
enrollment.  38 U.S.C.A. § 1132 (West 2002 & Supp. 2005).  

The United States Court of Appeals for the Federal Circuit 
(Court) has recently held that 38 U.S.C.A. §§ 1110, 1131 
provide compensation for disability incurred during wartime 
and peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1132.  Wagner v. Principi, 
No. 02-7347, slip op. at 8 (Fed. Cir. June 1, 2004).  

The Court held that, for peacetime service, "the presumption 
is overcome 'where evidence or medical judgment is such as to 
warrant a finding that the disease or injury existed before 
acceptance and enrollment.'"  Wagner v. Principi, No. 02-
7347, slip op. at 8-9 (citing 38 U.S.C. § 1132).  

The Court held that, in the case of wartime service, "it may 
be overcome only 'where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.'"  Wagner v. Principi, No. 02-7347, slip op. at 9 
(citing 38 U.S.C. § 1111 (emphasis added)); see VAOGCPREC 3-
2003 (July 16, 2003).  

The CAVC has noted that the implementing regulation for the 
forerunner of 38 U.S.C.A. § 1111, which was VA Regulation 
1063 (1946), stated that the term "clear and unmistakable" 
means obvious or manifest.  Cotant, 17 Vet. App. at 127-128 
(CAVC cited the definition set forth in Paragraph D of VA 
Regulation 1063).  

The CAVC has stated that the word "unmistakable" means that 
an item cannot be misinterpreted and misunderstood, i.e., it 
is undebatable.  Vanerson v. West, 12 Vet. App. 254, 258 
(1999) (citing Webster's New World Dictionary 1461 (3rd Coll. 
ed. 1988); cf. Crippen v. Brown, 9 Vet. App. 412, 418 (1996) 
(stating that "clear and unmistakable error" means an error 
that is undebatable); Russell v. Principi, 3 Vet. App. 310 
(1992) (en banc) ("The words 'clear and unmistakable error' 
are self-defining.  They are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed.").  

The CAVC has stated that the standard of proof for rebutting 
the presumption of soundness is not merely evidence that is 
cogent and compelling, i.e., a sufficient showing, but 
evidence that is clear and unmistakable, i.e., undebatable .... 
[and] the question is not whether the Secretary has sustained 
a burden of producing evidence, but whether the evidence as a 
whole, clearly and unmistakably demonstrates that the injury 
or disease existed prior to service.  Cotant, 17 Vet. App. at 
132, citing Vanerson v. West, 12 Vet. App. at 261.  

The law provides that, notwithstanding the provisions of 
38 U.S.C.A. § 1132, the provisions of 38 U.S.C.A. §§ 1111, 
1112, 1113 of this Chapter shall be applicable in the case of 
any veteran who served in the active military, naval, or air 
service after December 31, 1946.  38 U.S.C.A. § 1137 (West 
2002).  (emphasis added).  

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.306(a) (2006).  

The Court has held that a corollary to the Secretary's 
definition of "disability" in 38 C.F.R. § 4.1 is that an 
increase in disability must consist of worsening of the 
enduring disability and not merely a temporary flare-up of 
symptoms associated with the condition causing the 
disability.  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. 
Cir. 2002).  The Court stated: "[e]vidence of a temporary 
flare-up, without more, does not satisfy the level of proof 
required of a non-combat veteran to establish an increase in 
disability.  Davis, 276 F.3d at 1345; see Jensen v. Brown, 19 
F.3d 1413, 1416 (Fed. Cir. 1994) (Court held that 38 U.S.C.A. 
§ 1153 requires some increase in the severity of the 
preexisting condition causally related to military service).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.306(b) (2006).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Otitis Media

Background and Analysis

Regarding the veteran's claim for otitis media, review of the 
service medical records (SMRs) shows that the veteran was 
seen in August 1997 for a sore throat, headaches, and a 
fever.  He said that his left ear sometimes closed up.  
Otitis medial was diagnosed.  There were no further 
references to this condition in the SMRs, to include at the 
time of discharge examination.  Post service VA examinations 
in September 2002 and April 2005 are also negative for this 
condition.  

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  As there is no competent medical evidence 
of current hearing loss or periodic earaches, the claims must 
be denied.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for otitis media, and the claim must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, No. 01- 7006 (Fed. Cir. 
December 17, 2001).

Right and Left knee Disorders, Right Hip Disorder, and Right 
and Left Achilles Tendonitis, and Residuals of Leg Length 
Discrepancy (Right Being Shorter Than the Left)

Background

As to these claims for service connection, review of the SMRs 
reflects that the veteran began having problems with muscle 
cramps and strain in August 1997 just after entering service.  
In September 1997, he reported right calf tightness and 
hamstring pain.  The veteran's right leg length discrepancy 
was noted at this time and 1/4 inch heel lifts were prescribed.  
In December 1997, the veteran pulled a calf muscle and tendo-
calcaneus was diagnosed.  By January 1998, right foot 
Achilles tendonitis with pes planus was diagnosed.  

When seen in February 1998, the veteran complained of 
tightness/soreness in the right calf with running which 
resulted in the inability to bend or straighten the knee.  
Pain started at the upper calf and sharp pain moved down to 
the lower calf.  There was no pain at time of the visit.  He 
said that he had been seen by a civilian podiatrist who gave 
him arch supports and heel lifts that resulted in complete 
resolution of the problem.  The assessment was Achilles 
tendonitis, by history, resolved.  

The SMRs show that the veteran was treated in October 1998 
for complaints of bilateral knee pain which had existed for 
one month.  The veteran said that when he bent down he felt a 
sharp pain at the medial and posterior aspect of each knee.  
He said that when standing and walking, he felt pain which 
became a full ache.  It was also noted that his right leg was 
shorter than his left and that he had been prescribed lifts 
for his shoes.  He had not performed physical therapy 
secondary to work restraints.  He denied leg or foot pain and 
denied self treatment.  He denied any specific trigger for 
pain and other problems or complaints.  The assessment was 
bilateral knee pain of unknown etiology and right leg length 
discrepancy.  The veteran's reenlistment examination of 
October 2000 was negative.  On his separation examination 
history in 2001, the veteran reported occasions of right hip 
pain and popping which he attributed to his leg discrepancy.  
Separation examination in April 2001, however, was negative 
for any knee, hip, or Achilles region problems.  The fact 
that the veteran had shoe inserts was noted.  

When examined by VA in September 2002, the veteran noted that 
in 1998 while working he heard popping sounds from his right 
knee and found that he could not walk straight because of 
right hip pain.  He also reported that he had bruised his 
left knee.  He claimed to have pain in the knees aggravated 
by standing for more than a few minutes.  He could bend his 
knees, but felt that he could stand or walk for a long time.  
He thought that X-rays had been taken but that they were 
normal.  He was treated with Motrin for 30 days with minimal 
improvement.  On examination, the knees revealed no swelling 
or abnormality, and he had full range of motion from 120 
degrees of flexion to 0 degrees of extension bilaterally.  No 
diagnosis of either knee was made.  

At this exam, there was no swelling or deformity of the hips.  
Forward flexion was to 100 degrees, backward extension was to 
30 degrees, abduction was to 40 degrees, adduction was to 20 
degrees, internal rotation was to 40 degrees, and external 
rotation was to 50 degrees.  There was no diagnosis of any 
right hip problem.  

Upon additional VA examination in April 2005, the examiner 
noted that the claims file was reviewed.  The veteran gave a 
history of pain of the knees, hip, lower back, and right 
ankle as a result of the difference in his leg length.  He 
stated that he did not have any pain prior to entering the 
service but had these ailments now.  The examiner said that 
it should be stated that the veteran's shortening of the leg 
was thought to be on a congenital basis.  There was no 
significant medical evidence to support significant injuries 
to these regions while in the service, with the exception of 
the right clavicular area.  The examiner noted that the 
veteran said that he had soreness in all of the joints 
mentioned.  His activities of daily living were independent, 
and he wore no prosthetics.  There were no limitations.  He 
did not use a cane, crutch, of brace for any of these 
orthopedic joints.  He took aspirin for his pains.  

On exam, the veteran's range of motion of both knees was 
symmetrical from 0-135 degrees.  There was negative drawer 
sign and negative McMurray's sign, and no laxity of the 
joints.  The right ankle demonstrated plantar flexion from 0 
to 45 degrees, dorsiflexion from 0 to 45 degrees, and no 
instability of the joints.  Range of motion was limited by 
pain.  The hips demonstrated flexion from 0 to 130 degrees, 
internal rotation from 0 to 25 degrees, eternal rotation was 
from 0 to 25 degrees.  There was no laxity, instability of 
any of the joints mentioned.  With repetitive use, there was 
no additional loss of range of motion due to pain, fatigue, 
weakness, nor incoordination.  There was no instability of ay 
of the joints mentioned above.  He was not bedridden due to 
any of the conditions above, and there was no significant 
history of flares.  

The examiner's diagnosis was strains of all above mentioned 
joints, except for the right shoulder which was clavicular 
resection.  The examiner opined that it was more likely than 
not that the service aggravated the knees, hips, and Achilles 
region, as this was likely a natural process, that would have 
taken place because of the slightly shorter right leg.  

VA treatment record dated in May 2005 shows that the veteran 
was seen for follow-up of his complaints.  

Analysis

Essentially, it is the veteran's contention that his knees, 
right hip, and bilateral Achilles region problems developed 
during service, or developed as a result of his leg length 
discrepancy which was incurred or aggravated during service.  
Initially, the Board points out that the presumption of 
soundness as to the right leg being shorter than the left has 
been rebutted by clinical finding of such shortly after 
service entrance and by the examiner's notation that this was 
a congenital abnormality upon examination in April 2005.  
Thus, the Board finds that there is clear and unmistakable 
evidence that a right leg condition existed prior to service.  
It is also the Board's determination that this condition was 
not aggravated during service.  Great weight has been given 
to the examiner's 2005 examination report which did not 
reflect any aggravation of this condition.  Moreover, the 
evidence of record does not include any references to 
aggravation of this condition during service.  Primarily, it 
was noted that he was prescribed shoe inserts for this 
condition.  His additional complaints as to residuals of the 
leg length discrepancy are addressed below.  

As to the veteran's assertions that he now has bilateral 
knee, right hip, and bilateral Achilles tendonitis as a 
result of his military service, to include aggravation of his 
leg length discrepancy, the Board construes the evidence of 
record as showing no such inservice chronic disorders.  
Chronic disorders of the knees, hip, or bilateral Achilles 
tendonitis were not reported during service or upon VA 
examination in 2002.  Strain to these joints was noted in 
2005, but it was the examiner's opinion that these conditions 
were not aggravated during service and were natural 
progression that took place because of the slightly shorter 
right foot.  

Because of the examiner's opinion that the veteran's 
complaints were due to a natural process and not inservice 
aggravation of his preexisting leg length discrepancy, 
service connection is denied for bilateral knee, right hip, 
and bilateral Achilles tendonitis disorders.  And as 
explained above, service connection is also denied for the 
preexisting leg discrepancy.  

The veteran's contentions as to etiology of these conditions 
has been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disabilities.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Increased Ratings - In General

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. Part 4 (2006).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2006).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.3.

The veteran has appealed the disability ratings initially 
signed, with the grant of service connection in October 2002 
for the disabilities of the right shoulder, low back, and 
headaches.  Because he appealed the initial ratings as to 
these disorders, the Board must consider the applicability of 
staged ratings covering the time period in which his claim 
and appeal have been pending.  Fenderson v. West, 12 Vet. 
App. 119, 12-27 (1999).  

Right Shoulder 

Background

SMRs reflect that the veteran injured his right shoulder in 
1999.  A rotator cuff injury was suspected.  He was 
successfully treated and the problem resolved.  In 2000, he 
again injured it while playing ball.  He complained of 
numbness and tingling. The diagnosis was steronclavicular 
(SC) dislocation and he underwent a right SC joint resection 
in July 2001.  

When examined by VA in September 2002, the veteran said that 
his ability to use his shoulder was limited because of pain.  
he found it hard to raise his arm above his head because of 
discomfort.  On exam, there was no tenderness on palpation of 
the shoulder.  Forward elevation was to 150 degrees, 
abduction was to 15 degrees, adduction was to 30 degrees, 
internal rotation was to 40 degrees, and external rotation 
was to 90 degrees.  The elbows and wrists also had full range 
of motion.  

Upon additional VA examination in April 2005, it was noted 
that the veteran was independent in daily living and wore no 
prosthetics.  Range of motion of the right shoulder 
demonstrated abduction from 0 to 170 degrees, forward flexion 
from 0 to 107 degrees, and internal and external rotation was 
to 90 degrees.  There was no laxity or instability of the 
joint, and with repetitive use, there was no additional loss 
of range of motion due to pain, fatigue, weakness, nor 
incoordination.  There was no significant history of flares.  
The diagnosis was residuals of the right shoulder clavicular 
resection.  

As to neurological findings for right upper extremity 
numbness, the veteran was noted to have normal muscle 
strength except in the proximal upper extremity (4+/5).  
Sensation to monofilament was reduced in the right upper 
extremity/shoulder/anterior upper thorax vs. the left.  
Sensation to pinprick was reduced in the right medial arm, 
entire forearm, and hand, and more so in the index finger.  
Deep tendon reflexes were absent in the right upper 
extremity, 2+ in the left.  Gait and stance were normal.  
Modified Adson's sign was negative on the right.  The right 
shoulder rested several inches lower than the left when 
seated.  In May 2005, he still had some discomfort in the 
shoulder but it was no worse.  

Analysis

Disability in the field of neurological conditions and 
convulsive disorders is ordinarily to be rated in proportion 
to the impairment of motor, sensory or mental function, with 
consideration to be afforded to factors such as complete or 
partial loss of use of one or more extremities.  In doing so, 
reference should be made to the appropriate schedule.  In 
rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2006).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2006).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124 (2006).

With some exceptions, disability from neurological conditions 
and their residuals may be rated from 10 percent to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  With partial loss of use of one or more 
extremities from neurological lesions, the rating should be 
accomplished by comparison with the mild, moderate, severe, 
or complete paralysis of peripheral nerves.  38 C.F.R. § 
4.124a.

At the outset, the Board must note that, in reviewing the 
veteran's application for a rating in excess of 20 percent 
for his service-connected right shoulder condition, the 
service-connected condition was recently awarded an increased 
rating of 20 percent, effective from the date following 
discharge from service.  See the May 2005 rating decision.  
The 20 percent rating was granted pursuant to DC 8510 of the 
Schedule.  This DC addresses incomplete and complete 
paralysis of the upper radicular group (5th and 6th 
cervicals) and contains the following note, applicable to all 
diseases of the peripheral nerves:

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a, note.

The Schedule provides for the following ratings for paralysis 
of the upper radicular group (5th and 6th cervicals) under DC 
8510, and also under DC 8610 and DC 8710 when the paralysis 
is specifically identified as neuritis or neuralgia, 
respectively: a minimum rating of 20 percent for the upper 
extremity, irrespective of whether it is the major (dominant) 
or minor upper extremity, when the paralysis is incomplete 
and mild; ratings of 40 and 30 percent for the major and 
minor extremities, respectively, when the paralysis is 
incomplete and moderate; ratings of 50 and 40 percent for the 
major and minor extremities, respectively, when the paralysis 
is incomplete and severe; and maximum ratings of 70 and 60 
percent, respectively, when the paralysis is complete and all 
shoulder and elbow movement has been lost, or is severely 
affected, but the hand and wrist movements are not affected.  
38 C.F.R. § 4.124a, DCs 8510, 8610, 8710.

Because the main manifestations of the service-connected 
right shoulder disability are, as recognized by DC 8510, 
limitations of the motions of the shoulder (mostly due to 
pain and weakness), consideration of the DCs that address 
orthopedic impairment of those joints is also warranted, in 
order to determine whether higher ratings could be assigned 
under those DCs.

Plates I and II of Section 4.71 of the Schedule provide a 
standardized description of ankylosis and joint motion 
measurement.  The anatomical position is considered as zero 
degrees, with two major exceptions: (a) shoulder rotation - 
arm abducted to 90 degrees, elbow flexed to 90 degrees with 
the position of the forearm reflecting the midpoint zero 
degrees between internal and external rotation of the 
shoulder; and (b) supination and pronation -the arm next to 
the body, elbow flexed to 90 degrees, and the forearm in mid- 
position zero degrees between supination and pronation.  38 
C.F.R. § 4.71.

Pursuant to Plate I of Section 4.71 of the Schedule, normal 
forward elevation (flexion) of the shoulder is from zero to 
180 degrees and normal shoulder abduction is also from zero 
to 180 degrees, with 90 degrees, in both cases, representing 
the arm being parallel to the floor (i.e., at shoulder 
level).  Normal external and internal rotation of the 
shoulder is from zero to 90 degrees each, while normal 
flexion of the elbow is from zero to 145 degrees.  38 C.F.R. 
§ 4.71, Part 4, Plate I.

Also pursuant to Plate I of Section 4.71 of the Schedule, 
normal forearm pronation is from zero to 80 degrees, normal 
forearm supination is from zero to 85 degrees, normal wrist 
dorsiflexion (extension) is from zero to 70 degrees, and 
normal wrist palmar flexion is from zero to 80 degrees.  38 
C.F.R. § 4.71, Part 4, Plate I.

Ankylosis of the major scapulohumeral articulation would 
warrant ratings ranging between 30 and 50 percent, depending 
on the type and severity of the ankylosis.  38 C.F.R. § 
4.71a, DC 5200.

Limitation of the motion of the major arm at shoulder level 
(90 degrees) warrants a 20 percent rating, while limitation 
that is midway between shoulder level and the side (45 
degrees) would warrant a rating of 30 percent for the major 
upper extremity.  A maximum rating of 40 percent would be 
warranted when the limitation is to 25 degrees from the side.  
38 C.F.R. § 4.71a, DC 5201.

Impairment of the major humerus manifested by symptoms such 
as malunion, frequent dislocations, or nonunion would warrant 
ratings ranging between 20 and 80 percent, depending on the 
type of impairment, under DC 5202, while impairment of the 
major clavicle or scapula manifested by malunion, nonunion, 
or dislocation, would warrant ratings of either 10 or 20 
percent, under DC 5203.  38 C.F.R. § 4.71a, DCs 5202, 5203.

Ankylosis of the major elbow would warrant ratings ranging 
between 40 and 60 percent, depending on the type and severity 
of the ankylosis.  38 C.F.R. § 4.71a, DC 5205.

Limitation of flexion of the major forearm to 100 degrees 
would warrant a 10 percent rating, with higher ratings up to 
50 percent being warranted for lesser degrees of flexion, 
under DC 5206, while limitation of extension of the major 
forearm to 60 degrees would warrant a 10 percent rating, with 
higher ratings up to 50 percent being warranted for higher 
degrees of limited extension, under DC 5207.  38 C.F.R. § 
4.71a, DCs 5206, 5207.

Under DC 5208, a 20 percent rating may be assigned when there 
is flexion of the forearm limited to 100 degrees and 
extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5208.

Also, regarding the elbow, DC 5209 provides for a 20 percent 
rating when there is flail joint fracture, with marked 
cubitus varus or cubitus valgus deformity or ununited 
fracture of the head of the radius, and the three subsequent 
DCs provide for compensable ratings for impairment of the 
ulna and radius.  38 C.F.R. § 4.71a, DCs 5209, 5210, 5211, 
5212.

Limitation of supination of a forearm to 30 degrees or less 
warrants a 10 percent rating, while limitation of pronation 
of a forearm manifested by motion lost beyond the last 
quarter of the arc, with the hand not approaching full 
pronation, warrants a 20 percent rating.  Limitation of 
pronation of the major forearm, with motion lost beyond the 
middle of the arc, would warrant a 30 percent rating, while 
loss of supination and pronation (bone fusion) would warrant 
ratings ranging between 20 and 40 percent, depending on the 
type of fusion.  38 C.F.R. § 4.71a, DC 5213.

None of the limitations of motion of the right shoulder 
reported in September 2002 and April 2005 would warrant a 
compensable rating for the right upper extremity under the 
above cited DCs from Section 4.71a.  

The Board now turns to the provisions of DC 8510 of the 
Schedule, under which the service-connected right shoulder 
disability was rated in May 2005 and a 20 percent rating was 
awarded.  It must be noted that the Board has not decided to 
assign separate ratings under DC 5201 and DC 8510 for the 
service-connected right shoulder disability because both DCs 
involve limitation of motion.  Such action would, thus, 
constitute a violation of VA's policy against pyramiding.  
See 38 C.F.R. § 4.14.)

The medical evidence in the file demonstrates that the right 
upper extremity is, per subjective reports of the veteran, 
constantly painful and weak, but the right shoulder appears 
to be totally functional even with repetitive use.  And, as 
noted above, any limitation of motion is slight.  Clearly, 
however, the recent neurological exam showed that there was 
abnormality to sensation in the right upper extremity, 
shoulder, right arm, forearm, hand, and index finger.  As 
this paralysis affected his whole right arm, the RO assigned 
a 20 percent rating pursuant to DC 8510.  To warrant a rating 
in excess of 20 percent, the veteran's symptoms would have to 
be moderate, but it is the Board's conclusion that the 
symptoms above are best approximate by the 20 percent rating.  
It is noted that his muscle strength in the proximal right 
upper extremity is only slightly below normal at 4+/5.  
Little functional impairment is indicated.  Thus, a rating in 
excess of 20 percent is not warranted.  

For all the foregoing reasons, the Board concludes that the 
record presents no basis for assignment of more than a 20 
percent rating for the right shoulder disorder under any 
pertinent criteria at any time since the August 22, 2001, 
effective date of the grant of service connection for status 
post right shoulder dislocation (major).  As such, there is 
no basis for staged rating, pursuant, to Fenderson, and the 
claim for higher rating must be denied.  In reaching these 
conclusions, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against assignment of a compensable rating, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, 1 Vet. App. at 53-56.

Low Back Strain and Sprain

Background

The veteran was seen during service in August 1999 after he 
injured his back when repetitively lifting boxes.  He 
received additional treatment and again injured it in 
December of that year.  He was also seen in February 2000 
with back complaints.  His medical history at time of service 
separation examination included reports of occasional 
backaches.

When examined by VA in September 2002, the veteran indicated 
that he had strained his back several months earlier.  The 
pain was described as quite intense.  He continued to 
experience back pain which was aggravated by the lifting of 
heavy objects.  The examination of the spine showed absence 
of tenderness and paraspinal muscle spasms.  Range of motion 
of the lumbar spine was normal. 

Upon additional VA examination in April 2005, the lumbar 
spine again showed no spasms although the veteran reported 
soreness.  Range of motion testing showed forward flexion 
from 0 to 90 degrees, extension from 0 to 20 degrees, lateral 
rotation from 0 to 35 degrees, and lateral flexion from 0 to 
35 degrees.  There was no laxity or instability.  The 
examiner also noted that with repetitive use there was no 
additional loss of range of motion due to pain, fatigue, 
weakness, nor incoordination.  No restriction were indicated.  

Analysis

Historically, the initial, noncompensable rating for the 
veteran's service-connected low back disorder was assigned 
under the provisions of 38 C.F.R. § 4.71a, DC 5295, which is 
indicative of a low back condition not listed in the rating 
schedule that is rated pursuant to the criteria for 
lumbosacral strain (DC 5295).

The criteria for rating diseases and injuries of the spine 
were changed, effective September 26, 2003.  As there is no 
indication that the revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new rating criteria, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v, 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).  Under 38 U.S.C.A. § 5110(g), the retroactive 
reach of the revised regulation can be no earlier than the 
effective date of that change.



As the RO has considered both the former and revised criteria 
for rating lumbosacral strain, and furnished the veteran 
notice of the revised criteria (see the May 2005 SOC), there 
is no due process bar to the Board also considering both the 
former and revised criteria.

Under the former criteria of DC 5295 (as in effect prior to 
September 26, 2003), a noncompensable rating is warranted for 
lumbosacral strain with only slight subjective symptoms.  A 
10 percent rating requires characteristic pain on motion.  A 
20 percent rating requires muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space; a 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
Part 4, DC 5295.

Alternatively, the veteran's disability could be rated under 
the former criteria of DC 5292 (as in effect prior to 
September 26, 2003).  Under that DC, a 10 percent rating 
requires slight limitation of motion of the lumbar spine. 20 
and 40 percent ratings require moderate and severe limitation 
of motion, respectively.  38 C.F.R. Part 4, DC 5292.

In every instance where the schedule does not provide a 0 
percent rating for a DC, a 0 percent rating shall be assigned 
when the requirements for a compensable rating are not met.  
38 C.F.R. § 4.31 (2006).

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which disabilities of the 
musculoskeletal system and spine are evaluated was revised.  
The DC for rating lumbosacral strain was changed to DC 5237 
and was materially revised to provide for assignment of a 10 
percent rating where forward flexion of the thoracolumbar 
spine is greater than 60 degrees but not greater than 85 
degrees; the combined range of motion of the thoracolumbar 
spine is greater than 120 degrees but not greater than 235 
degrees; or there is muscle spasm, guarding, or localized 
tenderness that does not result in abnormal gait or abnormal 
spinal contour.  A 20 percent rating requires forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating requires 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating requires unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent rating 
requires unfavorable ankylosis of the entire spine.

Under the former and revised rating schedule, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. 38 U.S.C.A. §§ 4.40, 4.45, 4.59; DeLuca, supra.  
The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes (DCs) 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996)

After reviewing the evidence of record, the Board finds that 
an initial compensable rating for low back strain and sprain 
is not warranted at any time since the grant of service 
connection under either the former or revised rating 
criteria, even when functional loss due to pain is 
considered.  The disability has consistently been manifested 
by only sight subjective symptoms, warranting no more than a 
noncompensable rating.

VA examinations have revealed full range of back motion, to 
include in September 2002 and April 2005, and there are no 
spasms.  There are no restrictions as a result of his low 
back complaints.  He reported soreness at the 2005 exam.  



In short, the service-connected low back disability has not 
been shown to produce characteristic pain on motion such as 
to warrant a 10 percent rating under the former criteria of 
DC 5295; slight limitation of lumbar spine motion such as to 
warrant a 10 percent rating under the former criteria of DC 
5292; and (since September 26, 2003) forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees, a combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or muscle spasm, guarding, or localized 
tenderness that does not result in abnormal gait or abnormal 
spinal contour such as to warrant a 10 percent rating under 
revised DC 5237.

For all the foregoing reasons, the Board concludes that the 
record presents no basis for assignment of even the minimum 
compensable rating under any pertinent criteria at any time 
since the August 22, 2001, effective date of the grant of 
service connection for low back strain and sprain.  As such, 
there is no basis for staged rating, pursuant, to Fenderson, 
and the claim for higher rating must be denied.  In reaching 
these conclusions, the Board has considered the benefit-of-
the-doubt doctrine; however, as the preponderance of the 
evidence is against assignment of a compensable rating, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Migraine Headaches

The SMRs reflect that the veteran sought treatment for 
headaches in 2000.  He said that his headaches were throbbing 
and located in the frontal region of the head.  They lasted 
for one week and did not respond to over the counter 
medication.  

When examined by VA in September 2002, the veteran reported a 
history of headaches that were located in the frontal region 
of his head and occurred about once per month.  He had some 
nausea but not vomiting.  He did not use prescription 
medication and over the counter medication brought some 
relief.  The usual migraine lasted 5 to 10 minutes and was 
associated with photophobia.  

Additional VA examination in April 2005 showed that the 
veteran's headaches were described as "average" and 
occurred once per month.  The examiner noted that the veteran 
was able to work through them.  They were frontal in location 
and photophobia was again noted.  The diagnosis was non-
prostrating headaches.  

Analysis

The veteran's migraine headaches are evaluated under 38 
C.F.R. § 4.124, DC 8100 (2006).  This DC provides for the 
assignment of a 50 percent rating with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  With characteristic 
prostrating attacks occurring on average once a month over 
the last several months, a 30 percent rating is warranted.  
With characteristic prostrating attacks averaging one in two 
months over the last several months, a 10 percent rating is 
warranted, and with less frequent attacks a noncompensable 
rating is assigned. 

The provisions of 38 C.F.R. § 4.31 provide that in every 
instance where the schedule does not provide a zero percent 
evaluation for the DC, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  

As indicated above, the veteran's headaches, often associated 
with photophobia, occur about one per month.  He is able to 
work through them, and they are not prostrating.  The 
findings clearly weight against a compensable finding as his 
migraines are not characterized as prostrating. Thus, the 
Board finds that the evidence is against a finding that there 
are prostrating headaches, as would be required for a 
compensable evaluation.  

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed in Fenderson, supra, would be in order.  However, 
there have been no reports of more severe headaches at any 
time during the period since the effective date of service 
connection,  Staged ratings are, therefore, not warranted.  

Extraschedular Evaluations as to Increased Ratings

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  The veteran's right shoulder 
and back conditions and his migraine headaches have not 
required any periods of hospitalization and, while the 
veteran has reported that they cause difficulty, he has 
indicated not any economic impact or loss of job 
opportunities from the orthopedic problems or headaches.  The 
record does not suggest "marked interference" with 
employment.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321(b)(1) (2006).


ORDER

Entitlement to service connection for otitis media is denied.  

Entitlement to service connection for a right knee disorder 
is denied.  

Entitlement to service connection for a left knee disorder is 
denied.  

Entitlement to service connection for right hip disorder is 
denied.  

Entitlement to service connection for right Achilles 
tendonitis is denied.  

Entitlement to service connection for left Achilles 
tendonitis is denied.  

Entitlement to service connection for leg discrepancy (right 
leg being shorter than the left leg) is denied.  

Entitlement to an initial rating in excess of 20 percent for 
residuals of status post right clavicle dislocation (major) 
is denied.  

Entitlement to an initial compensable rating for low back 
strain and sprain is denied.  

Entitlement to an initial compensable rating for migraine 
headaches is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


